Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Tidewater Inc. (the “company”) on Form 10-K for the year ended March31, 2017, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Jeffrey M. Platt, President and Chief Executive Officer, and Quinn P. Fanning, Executive Vice President and Chief Financial Officer, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of our knowledge: 1) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company Date: June 12, 2017 /s/ Jeffrey M. Platt Jeffrey M. Platt President and Chief Executive Officer Date: June 12, 2017 /s/ Quinn P. Fanning Quinn P. Fanning Executive Vice President and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to the company and will be retained by the company and furnished to the Securities and Exchange Commission or its staff upon request. This certification shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. Registration Statements or other documents filed with the Securities and Exchange Commission shall not incorporate this exhibit by reference, except as otherwise expressly stated in such filing.
